DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “communication unit”, “transmission unit”, “ transmission unit”,  “accident detection units”, “acquisition unit”, “calculation unit” in claims 1, 3-5, 7-16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit”, “communication unit”, “transmission unit”, “ transmission unit”,  “accident detection units”, “acquisition unit”, “calculation unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because specification paragraph 0038-0043 discloses the terms but it’s looks software.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Dependent claims also be indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi  USPGPUB 2005/0213272 (hereinafter “Kobayashi”).



As to claim 1, Kobayashi teaches a power conversion device which converts electrical power generated by a distributed energy resource into electrical power corresponding to a power system (abstract and FIG. 3 “plurality of sets of direct current power sources and power converters which are connected to the direct current power sources to convert a direct current power into an alternative current power, the power converters being connected in parallel to supply the alternative current power to a system power supply, from the plurality of power converters in the system”), comprising: a communication unit which periodically receives, via communication, reception information (paragraph 0021-0025 “Each power converter may comprise communication means, and the power converter set as the master machine may transmit a predetermined signal representing that the power converter is set as the master machine to the remaining power converters by using the communication means”) indicating whether an accident has occurred in the power system (paragraph 0021-0025 and 0097-0098 “Even when one of them stops due to a failure or shading”): a disconnection unit which disconnects the distributed energy resource from the power system when the communication unit receives the reception information indicating accident occurrence (paragraph 0019 “master machine which detects an islanding operation state in which power supply from the system power supply is stopped” due to the accident islanding operation has started and power supply has stopped): and a control unit which starts an islanding determination process for determining whether the distributed energy resource is in an islanding state by detecting a change in AC characteristics in the power system (paragraph 0027 “detection of the islanding operation state may be done by an active schema” and paragraph 0007 “two schemata, i.e., a passive schema and active schema can be used. In the passive schema, the electrical parameters of the system are monitored in the inverter, and the islanding operation state is detected on the basis of a change in parameter values in case of power outage” FIG. 1 and its descriptions), when the communication unit does not receive the reception information for a predetenined first period (paragraph 0018 “the operation state setting means selects the master machine from the power converters in operation in accordance with a predetermined condition” and paragraph 0019-0023).


As to claim 3, Kobayashi teaches wherein the disconnection unit disconnects the distributed energy resource from the power system also when the distributed energy resource is determined to be in an islanding state by the islanding determination process (paragraph 0072 and FIG. 5 “executes the islanding operation detection operation of active schema and starts the inverter operation”).

As to claim 4,  Kobayashi teaches wherein the control unit starts the islanding determination process also when the communication unit receives an instruction to start the islanding determination process (paragraph 0077 “islanding operation detection operation of active schema when a failure occurs in the master machine, or the operation of the master machine stops due to shading and starts the inverter operation” and FIG. 5).

As to claim 5,  Kobayashi teaches wherein the communication unit is communicatively connected to a server via a communication line, and the communication unit receives the reception information from the server (paragraph 0116 “a WWW (World Wide Web) server that downloads, to multiple users, the program files that implement the functions of the present invention by computer is also covered by the claims of the present invention”).

As to claims 6 and 17, Kobayashi teaches wherein when no accident occurred in the power system, the reception information includes a transmission request for transmitting, to the server, data on a power output value of the distributed energy resource, or completion notice of reception of data on a power output value (paragraph 0022-0026 “power converter operating as the master machine when the master machine switches from the maximum power control operation mode to the constant voltage operation mode” transmitting to the server and paragraph 0116).

As to claim 7, Kobayashi teaches wherein when the communication unit does not receive the reception information from the server for a predetermined second period, the communication unit receives the reception information from at least one other device that is different from the server (paragraph 0049-0050 “control circuit 26 executes control (maximum power tracking control) to extract the maximum power from the solar battery array in accordance with the value of the voltage or current detected by the direct current voltage detector 232 or alternative current detector 231, control of the switching elements of the DC-AC conversion circuit, and coordination protection such as OV (Over Voltage), OF (Over Frequency), and islanding operation detection” and there are two predetermined conditions “start operation and magnitude of an output power” paragraph 0023).


As to claim 10, Kobayashi teaches wherein the communication unit is communicatively connected to a plurality of accident detection units installed at a plurality of predetermined locations in the power system via a communication line, and the communication unit receives the reception information from each of the plurality of accident detection units (FIG. 2 and paragraph 0049-0054 “input voltage detector 232 detects the voltage input from the input terminal. An input current detector 231 detects the input current. An output voltage detector 234 detects the voltage which is DC-AC-converted by the DC-AC conversion circuit and to be output. An output current detector 233 detects the current to be output. A system voltage detector 235 detects the voltage of the power grid 30 connected to the output terminal. A control circuit 26 includes a microprocessor and the like” detection units are 234 and 235).

As to claim 11, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 12, is related to claim 1 with similar limitations also rejected by same rational.  
 A server which is capable of mutually communicating with a plurality of power conversion devices which convert electrical power generated by respective distributed energy resources into electrical power corresponding to a power system, comprising: an acquisition unit which acquires, via a communication line, information on whether an accident has occurred in the power system from a plurality of accident detection units installed at a plurality of predetermined locations in the power system; and an information transmission unit which, when no accident occurred in the power system, periodically transmits transmission information indicating no occurrence of accidents, and when it is determined that an accident has occurred in the power system based on the acquired information, in order to disconnect, from the power system, one or more distributed energy resources associated with the location where the accident has occurred in the power system, transmits transmission information indicating accident occurrence to a power conversion device corresponding to the one or more distributed energy resources.

As to claim 13, Kobayashi teaches wherein information on whether an accident has occurred in the power system from each accident detection unit includes location information of where the accident occurred (0004-0007 locations of accident units includes location of solar system).

As to claim 14, Kobayashi teaches further comprising a start instruction transmission unit which, when the acquisition unit cannot acquire the information on whether an accident has occurred from one or more accident detection units, among a plurality of accident detection units, for a predetermined period, transmits, to the one or more power conversion devices associated with an installed location of the one or more accident detection units in the power system, an instruction to start an islanding determination process, which determines whether a distributed energy resource is in an islanding state by detecting a change in AC characteristics in the power system (paragraph 0018 “the operation state setting means selects the master machine from the power converters in operation in accordance with a predetermined condition” and paragraph 0019-0023 and paragraph 0004-0007, FIG. 2).

As to claim 18, Kobayashi teaches wherein when no accident occurred in the power system, the transmission information includes information in which values are incremented sequentially (paragraph 0087 and FIG. 5 “machine sequentially communicates with each inverter connected to the power generation system as a slave machine by using the data communication line, thereby collecting information of the currently generated power of each inverter”).

19. A system comprising: a power conversion device which converts electrical power generated by a distributed energy resource into electrical power corresponding to a power system, the power conversion device comprising: a communication unit which periodically receives, via communication, reception information indicating whether an accident has occurred in the power system; a disconnection unit which disconnects the distributed energy resource from the power system when the communication unit receives the reception information indicating accident occurrence; and a control unit which starts an islanding determination process for determining whether the distributed energy resource is in an islanding state by detecting a change in AC characteristics in the power system, when the communication unit does not receive the reception information for a predetermined first period; and a server which is capable of mutually communicating with a plurality of power conversion devices which convert electrical power generated by respective distributed energy resources into electrical power corresponding to a power system, the server comprising: an acquisition unit which acquires, via a communication line, information on whether an accident has occurred in the power system from a plurality of accident detection units installed at a plurality of predetermined locations in the power system; and an information transmission unit which, based on the acquired information, when no accident occurred in the power system, periodically transmits transmission information indicating no occurrence of accidents, and when it is determined that an accident has occurred in the power system, in order to disconnect, from the power system, one or more distributed energy resources associated with the location where the accident has occurred in the power system, transmits transmission information indicating accident occurrence to a power conversion device corresponding to the one or more distributed energy resources, wherein the transmission information from the server is received at the communication unit of the power conversion device as the reception information.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi  USPGPUB 2005/0213272 (hereinafter “Kobayashi”) in view of El-Barbari et al USPGPUB 2013/0155734 (hereinafter “El-Barbari”).

As to claim 2, Kobayashi teaches all the limitations of the base claims as outlined above.
Kobayashi does not explicitly teach wherein the islanding determination process determines whether the distributed energy resource is in an islanding state by detecting a change in AC characteristics in the power system when reactive power is injected into the power system. 
However, El-Barbari teaches wherein the islanding determination process determines whether the distributed energy resource is in an islanding state by detecting a change in AC characteristics in the power system when reactive power is injected into the power system (paragraph 0004 “islanding detection using reactive power, a small amount of reactive power is continuously fed by the power conversion system and causes the power conversion system to be shut down upon an islanding condition. In this example, injecting a higher amount of reactive power results in shorter detection period with higher power conversion losses, whereas injecting a lower amount of reactive power”).
Kobayashi and El-Barbari are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management for islanding detection system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management for islanding detection system, as taught by Kobayashi, and incorporating reactive power is injected into the power system, as taught by El-Barbari.
One of ordinary skill in the art would have been motivated to improve power generated by renewable energy sources to the grid is islanding, which refers to a condition in which a renewable energy source continues to feed power even though the electric utility (grid) is no longer coupled to the energy source. The detection of an islanding condition is important for safety and grid stability, as suggested by El-Barbari (paragraph 0002).


As to claim 15, Kobayashi teaches all the limitations of the base claims as outlined above.
Kobayashi does not explicitly teach further comprising a parameter value transmission unit which transmits, to the plurality of power conversion devices, parameter values for adjusting reactive power output characteristics which is used by the distributed energy resource to perform the islanding determination process.
 However, El-Barbari teaches further comprising a parameter value transmission unit which transmits, to the plurality of power conversion devices, parameter values for adjusting reactive power output characteristics which is used by the distributed energy resource to perform the islanding determination process (paragraph 0004-0006 “detecting a potential islanding condition in a grid and, in response to the detected potential islanding condition, ramping up an amount of reactive power, active power, or a combination of active and reactive power that is generated from a power conversion system until the earlier of the power conversion system shutting down or a threshold condition being reached”).
Kobayashi and El-Barbari are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management for islanding detection system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management for islanding detection system, as taught by Kobayashi, and incorporating adjusting reactive power output characteristics, as taught by El-Barbari.
One of ordinary skill in the art would have been motivated to improve power generated by renewable energy sources to the grid is islanding, which refers to a condition in which a renewable energy source continues to feed power even though the electric utility (grid) is no longer coupled to the energy source. The detection of an islanding condition is important for safety and grid stability, as suggested by El-Barbari (paragraph 0002).


As to claim 16, the combination of  Kobayashi and El-Barbari teaches all the limitations of the base claims as outlined above.
El-Barbari further teaches further comprising a calculation unit which calculates parameter values for adjusting reactive power output characteristics, based on a current value at a predetermined node in the power system, and locations of the node and each power conversion device (paragraph 0006-0008 “detection unit for detecting a potential islanding condition in a grid; and a variable ramp rate generation unit for, upon detection of a potential islanding condition, ramping up an amount of reactive power, active power, or a combination of active and reactive power that is generated from a power conversion system until the earlier of the power conversion system”).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Agrawal et al. USPGPUB 2019/0027960 teaches methods and apparatus according to various aspects of the present invention may operate in conjunction with a microgrid capable of connecting to a main electrical grid supplying electrical power at a frequency (or other characteristic, such as voltage). A sensor may provide a signal to a control system, wherein the signal corresponds to the frequency (or other characteristic) of the electrical power from the main electrical grid. The control system may compare the frequency (or other characteristic) of the electrical power from the main electrical grid to a first threshold, and automatically provide power from the microgrid to the main electrical grid if the frequency (or other characteristic) of the electrical power from the main electrical grid crosses the first threshold.
Sekiguchi et al. USP 6285917 teaches an electric power system protection and control system, including, a plurality of protection controllers, each for executing protection and control of an electric power system by inputting a status quantity of the electric power system and for converting the status quantity into digital data, and a display controller connected to each of the protection controllers via a communication network, for displaying and controlling an operation and status of each of the protection controllers for monitoring. The display controller is provided with a program module sending unit for sending out a program module corresponding to contents for display control in the display controller to one of the protection controllers via the communication network, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119